DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
 “two pins of the COM port are connected to a D+ pin and a D- pin of the Type-C interface respectively” of claim 1;
“a drain of the isolation field effect transistor is connected to other circuits” of claim 2;
“the PN junction between the substrate and the source of the second field effect transistor may form a second diode” of claim 8;
“an analog switch chip, comprising two circuits of the single- pole double-throw switch circuit with a Type-C interface” of claim 9.
“an electronic device” of claim 10.
“the PN junction between the substrate and the source of the second field effect transistor may form a second diode” of claims 11-15;
“a drain 5Application No.:Docket No.:HUIH/0008USP of the isolation field effect transistor is connected to other circuits” of claim 16; and
“a potential of the third node is lower than the potential of the second node, and the voltage adjustment unit comprises a variable voltage source provided between the second node and the third node; the variable voltage source is configured to determine a voltage between the third node and the second node, so that 6Application No.:Docket No.:HUIH/0008USP the reverse bias voltage may be within a required value range or may be within a required value” of claim 20.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 requires a COM port comprising two pins connected to a D+ pin and a D- pin of the Type-C interface respectively. [0002] of Applicant’s Specification only teaches the D+ and D- pin in a type-C interface for use with two single-pole double-throw switches.  Looking at Applicant’s Figures, the COM port 5 is only capable of being a single-ended signal line since transistors 1 and 2 receive the same signal from the COM port in order to operate in a “time-sharing manner” as required by claim 1.  Furthermore, the drawings only illustrate a single-pole double throw switch and fail to teach a COM port comprising two pins.
Claims 2 and 16 requires that “a drain of the isolation field effect transistor is connected to other circuits” but Applicant’s disclosure fails to teach what type of “other circuits” are capable of use with Applicant’s invention.
Claims 9-10 require “an analog switch chip, comprising two circuits of the single- pole double-throw switch circuit with a Type-C interface”.  However, Applicant’s disclosure fails to teach how a type-c interface would connect to two single-pole double-throw switch circuits.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1:
It is not understood how a single-pole double-throw switch circuit would operate with a type-C interface since type-C interfaces use differential data connections (e.g., D+, D-).  In other words, it is not understood how a single-pole double-throw switch circuit (such as that shown in Applicant’s Figures) can have two inputs (two COM pins) as discussed with reference to §112(a) above.  For the purposes of examination, examiner will interpret “A single-pole double-throw switch circuit with a Type-C interface” as “A single-pole double-throw switch circuit” and “connected to the same COM port, two pins of the COM port are connected to a D+ pin and a D- pin of the Type-C interface respectively;” as “connected to the same COM port;”.
It is not understood what is meant by “a digital path and an analog audio path that may be turned on in a time-sharing manner.”  For the purposes of examination, Examiner will interpret this limitation to be the same in scope as “a digital path and an analog path that may be turned on in a multiplexed manner.”
For claim 2, it is not understood what type of other circuits are capable of use with Applicant’s invention, i.e., what type of signal is to be received by the single-pole double throw switch circuit at the drain of the isolation field effect transistor.  For the purposes of examination, Examiner will interpret “a drain of the isolation field effect transistor is connected to other circuits” as “a drain of the isolation field effect transistor is connected to a first signal”.
For claim 17, there is insufficient antecedent basis for "wherein the voltage adjustment unit comprises…value.” in the claim.  Since claims 9 and 1 do not require a voltage adjustment unit, Examiner will withhold examination of this claim until the antecedent basis is corrected.
For claim 18, there is insufficient antecedent basis for "wherein the current determination device comprises…node.” in the claim.  Since claims 9 and 1 do not require a current determination device, Examiner will withhold examination of this claim until the antecedent basis is corrected.
For claim 19, there is insufficient antecedent basis for "wherein the impedance unit comprises…node.” in the claim.  Since claims 9 and 1 do not require an impedance unit, Examiner will withhold examination of this claim until the antecedent basis is corrected.
For claim 20, there is insufficient antecedent basis for "wherein the second node…node” and “the voltage adjustment unit comprises…value” in the claim.  Since claims 9 and 1 do not require a second node or a voltage adjustment unit, Examiner will withhold examination of this claim until the antecedent basis is corrected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou (WO 2019/015392, the English translation corresponding to US 10,886,916) in view of Teraoka (US 6,097,113).
For claim 1, Hou teaches (in Figure 6) a single-pole double-throw switch circuit (S1, S3), comprising a digital path (from D+ to COM+) and an analog audio path (from R to COM+) that may be turned on in a multiplexed manner (Abstract) and connected to the same COM port (as understood by examination of Figure 6); the analog audio path is provided with a first field effect transistor (S3), and a PN junction between a substrate and a source of the first field effect transistor may form a first diode, wherein the substrate of the first field effect transistor is a first terminal of the first diode, and the source of the first field effect transistor is a second terminal of the first diode (field effect transistors are either PNP or NPN, both of which have a PN junction as claimed); 
Hou fails to distinctly disclose:
the single-pole double-throw switch circuit further comprises a reverse bias voltage module; the reverse bias voltage module is connected between the first diode for generating a reverse bias voltage across the first diode.
However, Teraoka teaches operating transistors (PM, NM) is a plurality of modes (Figure 3A-3C), including a low-speed mode (Figure 3C) where the back gate of a transistor is reversed biased (since VP1>VDD and GND>VN1, col. 9, lines 34-59).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Hou’s switches S1-S4 using MOSFETs operating a low-speed mode as taught by Teraoka in order to suppress subthreshold leakage current and reduce peak current at the time of operation (col 10, lines 30-41).
For claim 7, Hou as modified by Teraoka teaches the limitations of claim 1 but fails to teach the value range of the reverse bias voltage.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to set the reverse bias voltage within the claimed range since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 8, Hou as modified by Teraoka teaches the limitations of claim 1 and Hou further teaches:
the digital path is provided with a second field effect transistor (S1), and the PN junction between the substrate and the source of the second field effect transistor may form a second diode (as understood by examination of Figure 6).
For claim 9, Hou as modified by Teraoka teaches the limitations of claim 1 and Hou further teaches:
an analog switch chip, comprising two circuits of the single- pole double-throw switch circuit with a Type-C interface according to claim 1 (Figure 6 and col. 2, line 56-col 3 line 54).
For claim 10, Hou as modified by Teraoka teaches the limitations of claim 1 and Hou further teaches:
an electronic device, comprising the analog switch chip according to claim 9 (earphones, line 56-col 3 line 54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849